DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 6 and 12 are objected to because of the following informalities:
Claims 6 and 12 recite the limitation “said variance setting”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KELLETT et al. (US 20120312145 A1).
	Regarding claim 1, KELLETT discloses a method of hybrid Al / expert engine-based song generation, comprising the steps of: (a) requiring a user to select a music style from among a plurality of music styles (Fig. 2, step 306; para. 0111) and at least one song part (Fig. 2, step 301; para. 0109); (b) using an expert engine to automatically analyze said selected at least one song part to produce a song skeleton structure based on said selected music style and said at least one song part (Fig. 2, steps 302, 303, 304, 305, 307 and related text); (c) using an Al system to select a plurality of audio loops (i.e., phrases, see para. 0140) from an audio loop database (Fig. 2, block 309) for insertion into said song skeleton structure (Fig. 2, step 308), each of said audio loops in said audio loop database having a plurality of performance parameters associated therewith (para. 0139-0140), said Al system selecting said plurality of audio loops (para. 0071: “ …. automatically assigned …”) for insertion using at least said plurality of performance parameters associated with each audio loop in said database (Fig. 8; para. 0054, 0140-0141); (d) inserting said selected audio loops into said generated song skeleton structure (para. 0008: “ … techniques for splitting a melody or audio recording into song form sections, for assigning a type to each section, and for automatically providing musical accompaniment based on the assigned sections and section types….”; see also para. 0111-0112), thereby generating a music work (Fig. 2, step 312); and (e) performing at least a portion of said music work for the user (Fig. 2, steps 313-314).   
	Regarding claim 7, KELLETT discloses a method of hybrid AI / expert engine-based song generation, comprising the steps of: (a) allowing a user to select a plurality of loops from a loop database for inclusion in a musical work, thereby producing a first song part (Fig. 2, step 301; para. 0109: “ … the client using the interface can create or select an audio recording …”, by inherency, the selected audio recording must comprise a plurality of loops, e.g., song form sections, see also para. 0008), wherein each of said loops in said loop database having a plurality of performance parameters associated therewith (para. 0031-0032); (b) determining a music style associated with said first song part from among a plurality of provided song styles (Fig. 2, step 306; para. 0111); (c) using an expert engine to automatically analyze said first song part to produce a song skeleton structure based on said determined music style and said first song part (Fig. 2, steps 302, 303, 304, 305, 307 and related text); (d) using an AI system to select a plurality of audio loops from said audio loop database (Fig. 2, block 309) for insertion into said song skeleton structure (Fig. 2, step 308), said AI system selecting said plurality of audio loops (para. 0071: “ …. automatically assigned …”) for insertion using at least said plurality of performance parameters associated with each audio loop in said loop database (Fig. 8; para. 0054, 0140-0141); (e) inserting said selected audio loops into said generated song skeleton structure (para. 0008: “ … techniques for splitting a melody or audio recording into song form sections, for assigning a type to each section, and for automatically providing musical accompaniment based on the assigned sections and section types….”; see also para. 0111-0112), thereby generating the music work (Fig. 2, step 312); and 26(f) performing at least a portion of said music work for the user (Fig. 2, steps 313-314).  
	Regarding claims 2 and 8, KELLETT discloses the claimed invention (para. 0054).
	Regarding claims 3 and 9, KELLETT discloses the claimed invention (para. 0054, the style library defines the rules, see also Fig. 8).
	Regarding claims 4 and 10, KELLETT discloses: wherein said AI system is trained (i.e., programmed) using said audio loop database (para. 0111: the server is “trained” or programmed/instructed to perform procedure to select accompaniment from the style library), including said performance parameters associated with each of said audio loops (Fig. 2, step 308; para. 0054, 0100-0111).
	Regarding claims 5 and 11, KELLETT discloses: wherein said skeleton structure comprises at least a song length, a song style, a plurality of song part types, a plurality of instruments, at least one harmony sequence, a dynamics dramaturgy and a variance setting (para. 0110-0115).  
	Regarding claim 13, KELLETT discloses: wherein said song part types comprise an intro, an ending, a bridge, a chorus, and a pre-chorus (Fig. 4A; para. 0037-0038).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KELLETT et al. in view of Gozzi (US 20170092248 A1).
	Regarding claims 6 and 12, KELLETT does not mention explicitly: wherein a variance setting comprises a permitted level of diversity of an AI selected loop with respect to any previously inserted audio loops.  
	Gozzi discloses methods and apparatuses for automatically composing a song (para. 0008, 0048), wherein a skeleton structure of said song comprises a variance setting (e.g., according to a set of affinity rules or the affinity value threshold), wherein said variance setting comprises a permitted level of diversity of a selected musical loop or segment with respect to any existing audio loops within the song (para. 0133).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KELLETT by incorporating Gozzi’s teaching of variance setting to arrive the claimed invention. Doing so would make the resulting musical composition to be a cohesive musical piece (Gozzi, para. 0133).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837